         Case 1:17-cr-00610-LGS Document 630 Filed 03/17/21 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 United States of America

                v.                                                             17 Cr. 610 (LGS)
                                                                              20 Civ. 265 (LGS)
 Quentin Starkes,
                            Defendant.


               Order re: Attorney-Client Privilege Waiver (Informed Consent)
       WHEREAS Quentin Starkes has moved for relief from his sentence pursuant to 28 U.S.C.

§ 2255 on the ground of ineffective assistance of counsel; and

       WHEREAS the Government, after reviewing the motion papers, has concluded that the

testimony of Starkes’s former trial counsel, Aaron Goldsmith, Esq. (“Counsel”), will be needed in

order to allow the Government to respond to the motion; and

       WHEREAS the Court, after reviewing the motion papers, is satisfied that the testimony of

Counsel is needed in order to allow the Government to respond to the motion; and

       WHEREAS by making the motion, the movant has waived the attorney-client privilege as

a matter of law; and

       WHEREAS the Court is cognizant that, absent court order or informed consent, ethical

concerns may inhibit Counsel from disclosing confidential information relating to a prior client

even in the absence of a privilege, see, e.g., ABA Standing Comm. on Ethics and Prof.

Responsibility Formal Op. 10-456 (July 14, 2010), Disclosure of Information to Prosecutor

When Lawyer’s Former Client Brings Ineffective Assistance of Counsel Claim; it is hereby

        ORDERED that Counsel shall give sworn testimony, in the form of an affidavit,

addressing the allegations of ineffective assistance of counsel made by movant; and it is further
         Case 1:17-cr-00610-LGS Document 630 Filed 03/17/21 Page 2 of 4



                           shall
        ORDERED that Starkes execute and return to this Court within 60 days from today’s

date the accompanying “Attorney-Client Privilege Waiver (Informed Consent)” form.

Counsel’s affidavit and the Government’s response to Starkes’s § 2255 motion shall be due 60

days from receipt of the executed document. If the document is not received by the Court

within 60 days from today’s date, the Court will deny the § 2255 motion, on the ground that the

movant failed to authorize the disclosure of information needed to permit the Government to

respond to the motion.

The Clerk of Court is respectfully directed to serve a copy of this Order on Mr. Starkes.


Dated: March 16, 2021
       New York, New York




                                                 2
         Case 1:17-cr-00610-LGS Document 630 Filed 03/17/21 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America

                v.                                                              17 Cr. 610 (LGS)
                                                                               20 Civ. 265 (LGS)
 Quentin Starkes,
                            Defendant.


                      Attorney-Client Privilege Waiver (Informed Consent)
To: Quentin Starkes

You have made a motion under Section 2255 of Title 28, United States Code, to have your sentence
set aside on the ground that you received ineffective assistance from your former lawyer, Aaron
Goldsmith, Esq. (referred to in this form as “your former attorney”). The Court has reviewed your
papers and determined that it needs to have a sworn testimonial statement from your former
attorney in order to evaluate your motion.

By making this motion, you have waived the attorney-client privilege you had with your former
attorney to the extent relevant to determining your claim. This means that if you wish to press
your claim of ineffective assistance, you cannot keep the communications between yourself and
your former attorney a secret—you must allow them to be disclosed to the Government and to the
Court pursuant to court order. The Court has already issued an Order (copy attached) ordering
your former attorney to give such testimony, in the form of an affidavit. This Informed Consent
form is designed to ensure that you fully understand and agree to this.

Specifically, if you wish to proceed with your motion to set aside your sentence on the basis that
you received ineffective assistance of counsel, you must sign this statement and return it to the
Court in the attached envelope (keeping a copy for your records). The form constitutes your
authorization to your former attorney to disclose confidential communications (1) only in response
to a Court order and (2) only to the extent necessary to shed light on the allegations of ineffective
assistance of counsel that are raised by your motion.

You should know that if you sign this authorization, you run the risk that your former attorney will
contradict your statements about his representation of you. However, you should also know that
the Court will deny your motion if you do not authorize your former attorney to give an affidavit
in response to the Court’s attached Order.

You must return this form, signed by you and notarized, within sixty (60) days from the date of
the Court’s Order directing your former lawyer to give testimony. If the Court does not receive
this form, signed by you and notarized, within that time, the Court will automatically deny your
motion.
         Case 1:17-cr-00610-LGS Document 630 Filed 03/17/21 Page 4 of 4




NOTARIZED AUTHORIZATION

I have read the Court’s Order dated ___________ and this document headed Attorney-Client
Privilege Waiver (Informed Consent). I hereby authorize my former attorney, Aaron Goldsmith,
Esq., to comply with the Court’s Order by giving testimony, in the form ordered by the court,
relating to my motion to set aside my sentence on the ground of ineffective assistance of counsel.
This authorization allows my former attorney to testify only pursuant to court order, and only to
the extent necessary to shed light on the allegations of ineffective assistance of counsel that are
raised by my motion.

Dated: ________________________

       ________________________



Sworn to before me this _____ day of _______________, 2021

_____________________________________
Notary Public




                                              2
                    Attorney-Client Privilege Waiver (Informed Consent)
